Banke, Presiding Judge.
Brooks pled guilty to aggravated assault and was sentenced to serve 15 years in prison, to be followed by five years on probation. He appeals, complaining that his appointed counsel did not provide him with effective representation. Held;
Because the effectiveness of counsel issue is raised for the first time on appeal by an attorney who did not represent the appellant at trial, and because there were no post-conviction proceedings below at which the issue could have been raised, the case is remanded to the trial court for a hearing on this issue. See generally Dawson v. State, 258 Ga. 380 (369 SE2d 897) (1988), and cases cited therein. Cf. Lamons v. State, 170 Ga. App. 745 (318 SE2d 509) (1984) (holding that a motion for new trial is not a proper vehicle for contesting a guilty plea).

Case remanded with direction.


Birdsong and Cooper, JJ., concur.